Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER (US 4,836,344, hereinafter BOLGER) in view of KOIZUMI et al. (US 2016/0052405A1, hereinafter KOIZUMI).
             
    PNG
    media_image1.png
    410
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    231
    707
    media_image2.png
    Greyscale

                                              
    PNG
    media_image3.png
    248
    217
    media_image3.png
    Greyscale

As per claims 1 and 19, BOLGER discloses a vehicle charging system, comprising: 
a series of primary coils mounted within a road surface (See Fig.7, Items#34, discloses a series of coils, also see Fig.1 and Col.3, lines 61-68, disclose the series of coils are embedded in a roadway to charge a vehicle when it drives over the coils in the roadway); and 
a secondary coil mounted within at least one vehicle and wherein the secondary coil receives a charge from the series of primary coils (See Col.4, lines 1-5, discloses the vehicle comprising a power receiving device to receive power from the roadway when the vehicle drives over the roadway). However, BOLGER does not disclose wherein each primary coil in the series of primary coils includes at least two loops having opposite polarities, wherein the secondary coil includes at least two loops having opposite polarities.
KOIZUMI discloses a power supply device for charging a vehicle, the power supply device wherein a coil structure comprising each primary coil in the series of primary coils includes at least two loops having opposite polarities (See Fig.10B, Item#121a, discloses 2 transmission loops with opposite polarities), wherein the secondary coil includes at least two loops having opposite polarities (See Fig.10, Item#153a, discloses a receiving coil comprising loops of opposite polarities).
BOLGER and KOIZUMI are analogous art since they both deal with vehicle wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER with that of KOIZUMI by adopting the wireless coil structure comprising 2 loops with opposite polarities for the benefit of enhancing the strength of the magnetic field transmitted from the charger and received by the wireless charge receiver.

As per claim 2, BOLGER and KOIZUMI disclose the vehicle charging system of claim 1 as discussed above, wherein the secondary coil receives the charge from the series of primary coils as the at least one vehicle drives over the road surface (See BOLGER, Col.4, lines 1-5, discloses the vehicle comprising a power receiving device to receive power from the roadway when the vehicle drives over the roadway).

As per claim 3, BOLGER and KOIZUMI disclose the vehicle charging system of claim 2 as discussed above, wherein the series of primary coils is connected to a single power source (See BOLGER, claim 2, discloses the first inductor is connected to a power source and the second inductor is connected to the first module).

As per claim 8, BOLGER and KOIZUMI disclose the vehicle charging system of claim 1 as discussed above, wherein the series of primary coils are mounted in an inclined road surface (See BOLGER, Fig.1 and Col.3, lines 61-68, disclose the series of coils are embedded in a roadway to charge a vehicle when it drives over the coils in the roadway) A roadway usually has curves and inclines and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI such that the primary coils are placed in an inclined road surface for the benefit of ensuring a continuous charging roadway without gaps in inclined areas.

As per claim 11, BOLGER and KOIZUMI disclose the vehicle charging system of claim 1 as discussed above, wherein the secondary coil includes: a first secondary coil mounted within a first vehicle; and a second secondary coil mounted within a second vehicle (See BOLGER, Col.4, lines 1-5, discloses the vehicle comprising a power receiving device to receive power from the roadway when the vehicle drives over the roadway, it is clear that each vehicle will have its own power reception coil).
Claim(s) 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER in view of KOIZUMI and in further view of NOBORU (JP2012257094, hereinafter NOBORU).

    PNG
    media_image4.png
    176
    644
    media_image4.png
    Greyscale

As per claim 4, BOLGER and KOIZUMI disclose the vehicle charging system of claim 1 as discussed above, however BOLGER and KOIZUMI do not disclose wherein the secondary coil and each primary coil in the series of primary coils each include: a first portion; a second portion; and a third portion parallel to the first portion, wherein the second portion is disposed between the first portion and the third portion, wherein a first loop is formed between the first portion and the second portion, wherein a second loop is formed between the second portion and the third portion, and wherein a polarity of the first loop is opposite to a polarity of the second loop.
NOBORU discloses a coil structure comprising a first portion (See Fig.1, discloses a 1st portion at the input of the Loop L1i); 
a second portion (See Fig.1, discloses a 2nd portion at the output of the 1st loop L1i); and a third portion parallel to the first portion (See Fig.1, discloses a 3rd portion at the output of the second loop Lj1), wherein the second portion is disposed between the first portion and the third portion (See Fig.1 above, discloses the 2nd portion between the 1st portion and the 3rd portion), wherein a first loop is formed between the first portion and the second portion (See Fig.1, Item#L1i is a first loop between the 1st and the 2nd portions), wherein a second loop is formed between the second portion and the third portion (See Fig.1, discloses second loop Lj1 between the 2nd and the 3rd portions), and wherein a polarity of the first loop is opposite to a polarity of the second loop (See Par.7, discloses “A plurality of coil elements whose winding axes are orthogonal to the transmission direction of a high-frequency signal are provided, and the plurality of coil elements are connected in series, and these plurality of coil elements form a coil series line, and the coil series line is formed. When a high-frequency signal flows through the coil element, the direction of the magnetic flux along the winding axis is such that the magnetic flux in the opposite direction is generated for each coil element or for each of a plurality of continuous coil elements in the order of series connection of the plurality of coil elements. The winding direction and connection direction of each coil element are determined so as to occur.”).
BOLGER, KOIZUMI and NOBORU are analogous art since they all deal with induction coils.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI with that of NOBORU by adopting its coil structure for the benefit of providing a thin and low-loss high-frequency transmission line (See Par.6).

	As per claims 5 and 20, BOLGER, KOIZUMI and NOBORU disclose the vehicle charging system of claims 4 and 19, wherein the first loop curves in a single first direction and the second loop curves in a single second direction which is opposite to the single first direction (See NOBORU, Fig.1, and Par.25 discloses the first loop L1i and the second loop L1j are curved in opposite directions).
	
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER in view of KOIZUMI and in further view of STANDKE et al. (US 2016/0118806 A1, hereinafter STANDKE).
As per claims 7 and 9, BOLGER and KOIZUMI disclose the vehicle charging system of claim 1 as discussed above, however BOLGER and KOIZUMI do not disclose wherein adjacent primary coils in the series of primary coils overlap.
STANDKE discloses a multi-coil wireless charging system wherein adjacent primary coils in the series of primary coils overlap (See Fig.7a and Par.67, disclose “the transmit coils 714a-714d may be positioned in an overlapping manner, wherein each of the transmit coils 714a-714d may overlap with one or more other transmit coils 714a-714d in the transmit area 700.”).
BOLGER, KOIZUMI and STANDKE are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI with that of STANDKE by overlapping the primary coils for the benefit of providing an uninterrupted charging path without gaps.(As per claim 9, even though BOLGER, KOIZUMI and STANDKE do not explicitly disclose the primary coils are placed on a curved road having and inside and an outside curve, it is known that roads have bends and curves and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention as disclosed by BOLGER, KOIZUMI and STANDKE to a curved road for the benefit of providing a continuous charging roadway without gaps).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER in view of KOIZUMI and in further view of MORI (US 2010/0176908 A1, hereinafter MORI).
As per claim 10, BOLGER and KOIZUMI disclose the vehicle charging system of claim 1 as discussed above, however BOLGER and KOIZUMI do not disclose wherein a first loop in each primary coil is offset by a particular angle from a second loop in each primary coil.
MORI discloses a coil device disclose wherein a first loop in each primary coil is offset by a particular angle from a second loop in each primary coil (See Fig.1(b) discloses an offset angle between the first loop a1 and the second loop b1).
BOLGER, KOIZUMI and MORI are analogous art since they all deal with power transmission coils.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI by trying different coil structures such as that disclosed by MORI for the benefit of enhancing the power transmission efficiency between the charger and the receiver.
Claim(s) 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER in view of KOIZUMI and in further view of HARTY (US 2013/0113413 A1, hereinafter HARTY).
As per claim 6, BOLGER and KOIZUMI disclose the vehicle charging system of claim 1 as discussed above, however BOLGER and KOIZUMI do not disclose wherein the series of primary coils is configured to receive a charge from the secondary coil when a state of charge of a battery of the vehicle is greater than a predetermined threshold.
HARTY discloses a vehicle charging system wherein the vehicle provides surplus battery power to the grid (See Pars.4-5, discloses it may be desirable to draw DC power from the surplus vehicle battery charge for other uses… it may be desirable to partially discharge the vehicle battery and provide the surplus charge to the power grid).
BOLGER, KOIZUMI and HARTY are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI with that of HARTY by discharging excess battery power to the grid for the benefit of balancing grid operation during peak hours.

As per claim 12, BOLGER and KOIZUMI disclose the vehicle charging system of claim 11 as discussed above, however BOLDER and KOIZUMI do not disclose wherein the first secondary coil and the second secondary coil each simultaneously transmit a charge to the series of primary coils.
HARTY discloses a vehicle charging system wherein the vehicle provides surplus battery power to the grid (See Pars.4-5, discloses it may be desirable to draw DC power from the surplus vehicle battery charge for other uses… it may be desirable to partially discharge the vehicle battery and provide the surplus charge to the power grid).
BOLGER, KOIZUMI and HARTY are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI with that of HARTY by discharging excess battery power of more than one vehicle to the grid for the benefit of balancing grid operation during peak hours.

As per claim 13, BOLGER and KOIZUMI disclose the vehicle charging system of claim 11 as discussed above, however BOLGER and KOIZUMI do not disclose wherein the first secondary coil receives a charge from the series of primary coils while the second secondary coil transmits a charge to the series of primary coils. 
HARTY discloses a vehicle charging system wherein the vehicle provides surplus battery power to the grid (See Pars.4-5, discloses it may be desirable to draw DC power from the surplus vehicle battery charge for other uses… it may be desirable to partially discharge the vehicle battery and provide the surplus charge to the power grid).
BOLGER, KOIZUMI and HARTY are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI with that of HARTY such that the first secondary coil receives a charge from the series of primary coils while the second secondary coil transmits a charge to the series of primary coils for the benefit of discharging surplus battery power to the grid and charging vehicle batteries with less than a threshold value from the grid.
Claim(s) 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER in view of KOIZUMI and in further view of FAN et al. (US 2018/0105056 A1, hereinafter FAN).
As per claim 14, BOLGER discloses a vehicle charging method, comprising:
wherein the roadway power source is connected to a series of primary coils mounted within a road (See Fig.7, Items#34, discloses a series of coils, also see Fig.1 and Col.3, lines 61-68, disclose the series of coils are embedded in a roadway to charge a vehicle when it drives over the coils in the roadway); receiving a charge sequence at a secondary coil mounted within the vehicle from the series of primary coils to charge the battery of the vehicle (See Col.4, lines 1-5, discloses the vehicle comprising a power receiving device to receive power from the roadway when the vehicle drives over the roadway). However BOLGER does not disclose monitoring, by a battery management system (BMS), a state of charge (SOC) of a battery of a vehicle; in response to determining that the SOC of the battery is less than a predetermined threshold, transmitting a charge request to a roadway power source or wherein each primary coil in the series of primary coils includes at least two loops having opposite polarities, and wherein the secondary coil includes at least two loops having opposite polarities.
KOIZUMI discloses a power supply device for charging a vehicle, the power supply device wherein a coil structure comprising each primary coil in the series of primary coils includes at least two loops having opposite polarities (See Fig.10B, Item#121a, discloses 2 transmission loops with opposite polarities), wherein the secondary coil includes at least two loops having opposite polarities (See Fig.10, Item#153a, discloses a receiving coil comprising loops of opposite polarities).
BOLGER and KOIZUMI are analogous art since they both deal with vehicle wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER with that of KOIZUMI by adopting the wireless coil structure comprising 2 loops with opposite polarities for the benefit of enhancing the strength of the magnetic field transmitted from the charger and received by the wireless charge receiver. However, BOLGER and KOIZUMI do not disclose monitoring, by a battery management system (BMS), a state of charge (SOC) of a battery of a vehicle; in response to determining that the SOC of the battery is less than a predetermined threshold, transmitting a charge request to a roadway power source.
FAN discloses a vehicle charging method comprising monitoring, by a battery management system (BMS), a state of charge (SOC) of a battery of a vehicle in response to determining that the SOC of the battery is less than a predetermined threshold, transmitting a charge request to a power source (See Par.33, discloses the vehicle sends a charging request when the battery state of charge falls below a threshold).
BOLGER, KOIZUMI and FAN are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI with that of FAN by adding the battery monitoring and communication circuits to the vehicle for the benefit preserving power by allowing the vehicle to communicate with the roadway to request activating the charger when the battery state of charge falls below a threshold.

As per claim 17, BOLGER, KOIZUMI and FAN disclose the vehicle charging system of claim 14 as discussed above, wherein the charge sequence from the series of primary coils is simultaneously transmitted to other vehicles traveling along the road in which the series of primary coils are mounted (See BOLGER, See Fig.7, Items#34, discloses a series of coils, also see Fig.1 and Col.3, lines 61-68, disclose the series of coils are embedded in a roadway to charge a vehicle when it drives over the coils in the roadway, the charging roadway will charge a plurality of vehicles comprising the charge receiving coils).

As per claim 18, BOLGER, KOIZUMI and FAN disclose the vehicle charging system of claim 14 as discussed above, wherein the series of primary coils is connected to a single power source. (See BOLGER, claim 2, discloses the first inductor is connected to a power source and the second inductor is connected to the first module).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER in view of KOIZUMI and of FAN and in further view of HARTY.
As per claims 15-16, BOLGER, KOIZUMI and FAN disclose the vehicle charging system of claim 14 as discussed above, however they do not disclose further comprising: in response to determining that the SOC of the battery is greater than the predetermined threshold, transmitting a discharge request signal to the roadway power source; receiving a discharge request confirmation signal at the BMS from the roadway power source; and transmitting a charge from the secondary coil of the vehicle to the series of primary coils.
HARTY discloses a vehicle charging system wherein the vehicle provides surplus battery power to the grid (See Pars.4-5, discloses it may be desirable to draw DC power from the surplus vehicle battery charge for other uses… it may be desirable to partially discharge the vehicle battery and provide the surplus charge to the power grid).
BOLGER, KOIZUMI, FAN and HARTY are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BOLGER and KOIZUMI with that of HARTY by discharging excess battery power to the grid for the benefit of balancing grid operation during peak hours.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859